DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are presented for examination.
Claims 1-14 are rejected.
Claims 15-17 have been cancelled as per preliminary amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-5, 8-11 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-11 are directed to a system for navigation (i.e., an apparatus). Claims 12-14 are directed to a method for navigation (i.e., processor-implemented method). 
Therefore, claims 1-14 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 12 include the recitations “…measuring driving information including a steering angle, a yaw rate, a longitudinal velocity, lateral acceleration and longitudinal acceleration of the vehicle; calculating a DA index representing driving aggressiveness of a driver through an exponential weighted moving average (EWMA) operation using the driving information; calculating a target yaw rate based on the driving information and the DA index; and generating a control moment based on the driving information, the DA index and the target yaw rate, wherein the calculating of the DA index comprises calculating the DA index to have a higher value than a case of generating only longitudinal acceleration or a case of generating only lateral acceleration, in response to the longitudinal acceleration and the lateral acceleration being generated at a same time” step. This “measuring…, calculating…, generating…” steps recite an abstract idea. 
The examiner submits that the foregoing “measuring…, calculating…, generating…” steps limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “measuring…, calculating…, generating…” steps in the context of the claims encompass a user mentally performing calculations to achieve the functions of computing driving information and generating a control moment based on the driving information. 
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “one or more processors configured to…and…processor-implemented method…” step; “measuring…, calculating…,” steps; and a “generating…” step.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a “one or more processors configured to …and… processor-implemented method…” step, the examiner submits that the step is recited at a high-level of generality (i.e., as a generic computer component) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “measuring…, calculating…,” steps; and a “generating…” step are recited at a high-level of generality (i.e., as a generic data gathering/receiving/displaying means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1 and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of a “one or more processors configured to …and… processor-implemented method…” step, the examiner submits that the step is recited at a high-level of generality (i.e., as a generic computer component) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “measuring…, calculating…,” steps; and a “generating…” step are recited at a high-level of generality (i.e., as a generic data gathering/receiving/displaying means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as “wherein the calculating of the DA index comprises calculating the DA index to have a higher value than a case of generating only longitudinal acceleration or a case of generating only lateral acceleration, in response to the longitudinal acceleration and the lateral acceleration being generated at a same time”, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity). Hence, the claim(s) is/are not patent eligible.

Dependent claims 
Step 1: claims 2-11 are dependent of claim 1 which is a system (thus the claims are to a machine. claims 13-14 are dependent of claim 12 which is a method (thus the claims are to a process (Step 1: yes).
Step 2A Prong One: claims 2-5, 8-11 and 13-14 recite the limitation of  “determining…, calculating…,” steps; and a “generating…” steps in (claims 2-5, 8-11, and 13-14); “determining…, calculating…,” steps; “distributing…”, and a “generating…” steps in (claims 2-5, 8-11, and 13-14). These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “determining…, calculating…,” steps; “distributing…”, and a “generating…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
Step 2B: The claims 2-5, 8-11, and 13-14 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, 1-5, 8-11, and 12-14 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 3 recites the limitations “…wherein the yaw rate gain and the torque vectoring controller gain are calculated using a weight table in an S form in which a weight is increased as the DA index is increased, and the time constant is calculated using a weight table in an S form in which the weight…” causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.  

         Claim 8 recites the limitations “…wherein, for the calculating of the DA index, the one or more processor are configured to: apply a weight according to a vehicle velocity to each measurement value included in the driving information to convert the weight to an index signal representing driving aggressiveness, wherein the weight is applied using a weight table in an S form in which a weight is increased as the vehicle velocity is increased; using a plurality of EWMA calculators configured as time windows having different sizes, calculate an average value of an index signal to be for a predetermined time window period, and calculate an DA index by applying a higher weight to the latest data to calculate an average value; calculate a DA index for each measurement value corresponding to each measurement value by calculating an average value of the DA index; and calculate the DA index using the DA index for each measurement value.” causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.  

          Claim 9 recites the limitations “…wherein for the calculating of the DA index, the one or more processor are configured to apply a weight to the DA index based on the DA index calculated in a previous step to calculate the DA index for each measurement value, in response to the DA index calculated in the previous step belonging to a predetermined intermediate value, calculate the DA index for each measurement value by increasing a weight of the DA index output from an EWMA calculator having a small time window and decreasing a weight of the DA index output from an EWMA calculator having a large time window, and in response to the DA index calculated in the previous step being beyond the predetermined intermediate value, calculate the DA index for each measurement value by decreasing the weight of the DA index output from the EWMA calculator having a small time window and increasing the weight of the DA index output from the EWMA calculator having a large time window.” causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.  

Allowable Subject Matter
Claims 1-14 will be allowed granted that all the pending issues are rendered moot. Further, the claimed subject matter of Claims 1-14 is not suggested or taught by the prior art on record either in singularity or combination.       
             
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          CHIBA (US Pub. No.: 2019/0291747 A1) teaches “A drive mode switch control device controls switching of driving between a driver and an autonomous driving function. The drive mode switch control device includes an operation information acquisition unit, a drive state switch unit, an attitude determination unit, and an approved target setting unit. The operation information acquisition unit acquires an operation information item associated with the driving operation input to at least one of a plurality of operation targets. The drive state switch unit executes an override that switches from an autonomous driving state to another driving state. The attitude determination unit acquires a plurality of detection information items related to driving attitudes of the driver, and determine whether each of the plurality of detection information items is appropriate for the driving operation. The approved target setting unit sets an approved operation target or a disapproved operation target to each of the plurality of operation targets.”

         HIRASHIMA (US Pub. No.: 2021/0188295 A1) teaches “In a vehicle control system, a sampling period change unit changes a sampling period such that the sampling period is made shorter, when a driving state of the vehicle becomes to have a higher possibility of accident as a result of driving control of the vehicle than when the driving state of the vehicle becomes to have a lower possibility of accident. A data storage control unit stores in an eMMC control instruction data stored in a temporary storage buffer in a non-volatile memory by sampling at the sampling period set by the sampling period change unit.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667